DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “aperture” in claim 1 is used by the claim to mean “a structural support,” while the accepted meaning is “a hole or opening.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 1, the Examiner re-asserts that the use of “aperture”
throughout the claim language renders the claims indefinite. The only definition of an aperture the Examiner is aware of is that of a hole or opening. 
Claim 1 is further rejected because it is unclear to the Examiner what the limitation “a first second portion” is referencing. Applicant appears to be describing sections 112a/b, however, those features have already been claimed as “a first end portion.” For the purpose of this Office Action the examiner assumes that the “first second portion” and the “first end portion” are the same. Moreover, “a first third portion”, “a second second portion” and “a second third portion” are all indefinite because the first end portion and the second end portion are already claimed.
	Therefore, claims 2-12 are also rejected because they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allred et al. (2010/0018801).
Allred et al. discloses:
Claim 1: As best understood by the examiner, an attachable pad to attach to a ladder having one or more rungs (Fig. 1; 114), the attachable pad comprising: 
a main frame including 
a middle portion (Fig. 7; 102), the middle portion being substantially a flat surface (Fig. 7; 102), 
a first end portion attached to a first end of the middle portion (Fig. 7; 216), the first end portion folded to a first folding degree towards a first side of the middle portion (Fig. 7; 216),  
a second end attached to a second end of the middle portion (Fig. 7; 216), the second end portion folded to the first folding degree towards the first side of the middle portion (Fig. 7; 216),  
a first aperture having a first flat portion attached to an upper left portion of a second side of the middle portion (Fig. 7; 720), a first second portion folded to a first second folding degree outward of the second side of the middle portion and in a direction perpendicular to the second side of the middle portion (Fig. 5; 216), and a first third portion folded to a first third folding degree outward of the second side of the middle portion and in the direction perpendicular to the second side of the middle portion (Fig. 5; 216),
a second aperture having a second flat portion attached to an upper right portion of the second side of the middle portion (Fig. 7; 720) and a second second portion folded to a second second folding degree outward of the second side of the middle portion and in a direction perpendicular to the second side of the middle portion (Fig. 5; 216), and a second third portion folded to a second third folding degree outward of the second side of the middle portion and in 6the direction perpendicular to the second side of the middle portion (Fig. 5; 216), the second aperture being substantially same as the first aperture (Fig. 7; 720), 
a first mechanism to attach the first flat portion of the first aperture to the second side of the middle portion (Fig. 7; 720), and 
a second mechanism to attach the second flat portion of the first aperture and the second aperture to the second side of the middle portion (Fig. 7; 720), 
wherein the first and second apertures configured to engage one or more rungs of the ladder in order to attach the pad to the ladder (Fig. 1; 106).  
Claim 6: The device of claim 1, further comprising: a hole in the middle portion for handling the attachable pad (Fig. 5; 260).  
Claim 7: The device of claim 1, further comprising: 
a first plurality of holes in the middle portion to support a first kind of fasteners (Fig. 7; 720); and a second plurality of holes in the middle portion support a second kind of fasteners (Fig. 7; 720, Para. [0071]).  
Claim 8: The device of claim 1, wherein the attachable pad (Fig. 7; 102) is attached to side rails of the ladder via the first aperture and the second aperture (Fig. 7; 720).  
Claim 9: The device of claim 1, wherein the attachable pad is attached to one or more rungs of the ladder via the first aperture and the second aperture (Fig. 1; 106).  
Claim 11: The device of claim 1, wherein the first aperture and the second aperture further comprising: 8
a fourth portion folded to a fourth folding degree outward of the second side of the middle portion and in the direction perpendicular to the second side of the middle portion (Fig. 5; 216); and
 a fifth portion folded to a fifth folding degree outward of the second side of the middle portion and in the direction perpendicular to the second side of the middle portion (Fig. 5; 216).  
Claim 12:  The device of claim 1, wherein the attachment mechanism comprises at least one of: one or more nuts and bolts, one or more screws, and one or more rivets (Fig. 7; 720, Para. [0071]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allred et al. (2010/0018801).
Claim 10: Allred et al. fails to specifically disclose the first folding degree is about 30 degrees to about 45 degrees (Fig. 6; 654); however, the Examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachable ladder pad of Allred et al. to use folding degrees of 30 to 45 degrees in order to attach the side portion of the attachable pad to the side rails of the ladder. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ladder attachment of Allred et al. to include the folding degrees of 30 to 45 degrees, as taught by Allred et al., to create an angle between the middle and side portions and allowing the pad to be attached to the side rails of the ladder. 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Allred et al. (2010/0018801) in view of Fraser (2004/0069569).
Claim 2:  Allred et al. discloses the device of claim 1, but fails to disclose a cushion.
However, Fraser discloses a first cushion (Fig. 1; 12) on the first side of the main frame and covering at least partially the first side of the main frame.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ladder attachment of Allred et al. to include the cushion, as taught by Fraser, in order to provide a comfortable area for the user to lean against for long durations of use. 
Claim 4:  Allred et al. and Fraser fails to specifically disclose a second cushion on the second side of the main frame and covering at least partially the second side of the main frame, Fraser discloses a cushion on a side of the frame.
Therefore, the Examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachable ladder pad to include a cushion on both sides of the frame to allow for interchangeability, as well as additional coverage are of the cushioned surface. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Allred et al. (2010/0018801) in view of Fraser (2004/0069569), and in further view of Enloe (2020/0011132).
Claim 3: Allred et al. and Fraser disclose the device of claim 2, but fail to disclose a cushion made with water-resistant materials.
However, Enloe discloses a first cushion including water-resistant materials (Para. [0033]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the attachable pad of Allred et al. and Fraser to include water-resistant materials, as taught by Enloe, to prevent damage to the pad from water absorption. 
Claim 5: Allred et al. and Fraser disclose the device of claim 4, but fail to disclose wherein the second cushion includes a water-resistant material.  
However, Enloe discloses a first cushion including water-resistant materials (Para. [0033]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the attachable pad of Allred et al. and Fraser to include water-resistant materials, as taught by Enloe, to prevent damage to the pad from water absorption. 

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant submits that Allred et al. does not include the limitations of a flat portion, second portion and third portion. Examiner notes that the aperture is disposed in a flat surface and therefore includes a flat portion. As for the second and third portions, Allred et al. does, in fact disclose these limitations as noted in the rejection of claim 1 above. 
Additionally, applicant submits that the rejection of claims 1-12 under 35 U.S.C. §112(b) is improper because the term “aperture” is being used in “a purely structural support manner” and not in an optical sense which is the ordinary and plain meaning of aperture. Since applicant provided no special definition for their use of the term in the specification, examiner must rely on the ordinary and plain meaning.
Regarding the remaining claims 2-12, applicant has relied on the amendments to claim 1 to solve the deficiencies of dependent claims. As claim 1 remains rejected so do claims 2-12.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635